Title: To George Washington from George Clinton, 23 April 1782
From: Clinton, George
To: Washington, George


                        Sir
                            Poughkeepsie 23d April 1782
                        
                        It gives me great Pain to write to your Excellency on Matters concerning which I had the honor of a personal Conversation which I when I was last at Head Quarters; but as I have not yet received any answer from Congress respecting the Subsistence &c. of the Levies for the Defence of the frontiers & those rasing on bounties of unappropriated Lands, and as the ultimate period assigned for the appearance of the former at the Places of Rendezvous is near at hand, and as the Legislature were impressed with an Idea that those Troops being subject to your Excellency’s command, no Difficulties would arise as to the means of their subsistence, it may be necessary for my own Justification that I should make a more formal application on the Subject and this I flatter myself will appologize for the present Trouble. I therefore now enclose a Copy of my Orders for embodying the Levies & pointg out the Places at which they are to rendezvous, and also a Copy of the Law subjecting them to your command. Such of them as are to be raised contiguous to the frontier Settlements I have directed, as the only expedient left me, to be distributed among the Inhabitants, whose regard to their own safety will probably induce them to contribute to their subsistence, with orders to the Officers to dispose of them so as to be enabled to keep out scouting Parties & to collect them together Weekly to discover whether and Desertions or Disorders take place among them. Those who are to rendezvous at the City of Albany Fishkill and other Places more remote I shall be under the necessity unless the Contractors can supply them with Provisions, to direct the Officers appointed to receive and muster them, to permit them to return to their respective homes; which besides being productive of Desertions cannot fail giving great trouble in collecting them at a future Day; and under those Circumstances your Excellency will perceive the impracticability at present of making the Detachment directed for completing our Line in the Army. I have the Honor to be with the highest Sentiments of Respect & Esteem.  Your Excellency’s most Obedient Servant
                        
                            Geo: Clinton
                        
                    